Citation Nr: 0737910	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  04-19 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial compensable evaluation for malaria.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  That decision granted service 
connection for malaria and assigned a noncompensable 
evaluation effective from September 5, 2002.  The veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  The Board remanded the case 
for further development in December 2005, and it has since 
been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To afford the veteran a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A.   §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In this case, the Board remanded the veteran's claim for a 
higher initial evaluation for malaria for further development 
in December 2005, to include affording the veteran a VA 
examination.  In particular, the Board requested that the VA 
examiner comment as to whether the veteran currently has 
active malaria.  It was also requested that the examiner 
indicate whether the veteran has any current residuals from 
his malaria in service, such as liver or spleen damage, if he 
was not found to have an active disease.

The veteran was afforded a VA examination in March 2006.  
However, as pointed out by the veteran's representative in a 
September 2007 informal hearing presentation, the examiner 
noted that it is important to have a blood test performed in 
order to determine whether there has been any recurrent 
malaria.  The examiner indicated that such a test had not 
been performed, and therefore, stated that it would be purely 
speculation to comment on whether the veteran's current 
symptomatology is related to his past malaria infection.  
Nevertheless, he stated that it was probably not at least as 
likely as not that the veteran's episodes of sweating are 
related to his malaria infection.  

The Board does note that the March 2006 VA examiner referred 
the veteran to the laboratory for a chemistry profile, 
including liver function tests.  However, there is no further 
indication as to whether a blood test found the veteran to 
have active malaria or whether such results would change the 
examiner's previous opinion regarding the sweating episodes.  

The United States Court of Appeals for Veteran's Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders." Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance." Id.  Therefore, the Board 
finds it necessary to remand the veteran's claim so that a 
clarifying medical opinion can be obtained to determine 
whether the veteran has active malaria or any current 
residuals related to his malaria in service.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected malaria.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be conducted.  
Such testing should include a blood test 
to determine whether the veteran has 
recurrent malaria.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and to comment on whether the veteran 
currently has active malaria.  If the 
examiner determines that the veteran 
does not have an active disease, he 
should indicate whether the veteran has 
any current residuals from his malaria 
in service, such as liver or spleen 
damage.  He should also state whether 
the veteran's current sweating episodes 
are related to his malaria in service. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified. 





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



